JOSEPH J. Martine as plaintiff commenced an action for divorce against his wife, Sarah J. Trempe Martine, as defendant, November 12, 1936, in the county court of Adams county. The defendant was a resident of the City and County of Denver and was there served with a copy of the summons and complaint. She moved to change the venue of the action from Adams county to the City and County of Denver. Her motion was denied, the court proceeded with the hearing, and an interlocutory decree was entered.
[1] The defendant in an original proceeding now petitions this court that a writ of prohibition be issued directing the county court of Adams county and Elmer Preston, judge and ex officio clerk thereof, that no further action be taken in said court in said cause; that all proceedings subsequent to the filing of said motion for change of venue be quashed; and that said cause be transmitted forthwith to the county court of the City and County of Denver for trial of the issues involved therein.
On authority of People ex rel. v. District Court,30 Colo. 123, 69 P. 597, and O'Rourke v. O'Rourke,58 Colo. 300, 144 P. 890, we are of the opinion that the prayer of the petition should be granted.
It is ordered that the writ issue. *Page 69